Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-80087-CR-SMITH

 UNITED STATES OF AMERICA

 vs.

 DWIGHT CASTALDI,

                   Defendant.
 ___________________________________/

                                    FACTUAL PROFFER

        The United States of America and DWIGHT CASTALDI (“Defendant” or “CASTALDI”)

 agree that had this case gone to trial, the United States would have proven the following facts

 beyond a reasonable doubt:

        1.     On March 22, 2018, the Palm Beach Gardens Police Department arrested

 CASTALDI at his Palm Beach Gardens, Palm Beach County, Southern District of Florida

 residence, on an outstanding warrant from Huntington Beach California related to CASTALDI’s

 online sexual relationship in 2016 with a 14-year-old California female. During a post-Miranda

 interview, CASTALDI admitted to the illegal relationship and receiving nude photos from the

 child. CASTALDI further advised that the images were stored on his old, inoperable, white iPhone

 6+, and a Seagate hard drive that he used to back up information from a laptop computer that he

 was using in 2016.

        2.     The Palm Beach Gardens Police Department obtained and executed a search

 warrant for CASTALDI’s residence the same day. Law enforcement located the following devices

 in CASTALDI’s bedroom: an Apple MacBook Pro, model #A1226; an iPhone, serial # BCG-

 E2817A, with a cracked screen; a Seagate GoFlex external hard drive, serial #NA1Q1X9TW; a
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 2 of 13




 black Lexar 4GB USB Drive; a Verizon Tablet micro SD Card; and a LG phone. The devices

 contain material that identified CASTALDI as the user, possessor or owner.

         3.       The items were transferred to the custody of the Huntington Beach Police

 Department, who forensically examined the devices following the execution of a State of

 California search warrant. Child sexual abuse images (“CSAM”; otherwise known as “child

 pornography”) of the 14-year-old California female were found across several of CASTALDI’s

 devices, constituting child pornography under California and federal law. 1

         4.       The Huntington Beach Police Department’s, and later the Federal Bureau of

 Investigation (FBI) in the Southern District of Florida, review of the devices revealed several other

 minor victims, including CSAM of Minor Victim 1 (MV1) and Minor Victim 2 (MV2) 2,

 distribution and receipt of CSAM, and possession of CSAM, all committed by CASTALDI in the

 Southern District of Florida.

                                     MV1 – Count 1 of the Indictment

         5.       A review CASTALDI’s Black Lexar 4GB USB Drive; Seagate GoFlex external

 hard drive, serial #NA1Q1X9TW; iPhone 6, serial # BCG-E2817A; and MacBook Pro, model

 #A1226, revealed evidence of the production of child pornography of MV1. MV1 was 13-14

 years’ of age when CASTALDI communicated online with her between 2008 and 2010. Between

 nine and sixteen images of MV1 were found on each device. Some of the images displayed her

 pubic region in a lewd or lascivious manner as the focus of the images 3.

         6.       FBI agents interviewed MV1. CASTALDI initially contacted MV1 via the TagMe

 application on MySpace, where she had posted non-nude photographs of herself. CASTALDI also


 1
   CASTALDI plead guilty in California Superior Court to two counts of violating penal code 288(a) on July 29, 2019
 and was sentenced to three years’ imprisonment with credit of 569 days.
 2
   At the request of the victims, their names and identification are being withheld from this document.
 3
   Many of these photographs from each devices appear on the other devices, as they relate to MV2.
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 3 of 13




 communicated with her via text message and e-mail. MV1 recalled that his first or last name might

 have been in his e-mail address. Several of CASTALDI’s email addresses include his first and

 last name.

        7.     MV1 provided that she and CASTALDI communicated during a period of several

 months when she was in seventh or eighth grade as a 13 or 14-year-old girl. At CASTALDI’s

 request, MV1 sent nude photographs of herself to him. CASTALDI told MV1 that he was only a

 few years older than MV1 and provided her with numerous compliments. When MV1 told

 Castaldi that she was devout in her religion, CASTALDI used a religious argument to persuade

 her to engage in sexual conversation and produce the nude images of herself. CASTALDI asked

 for specific camera angles or lighting for the photographs he requested; he commented upon

 receiving sexual images.

        8.     At CASTALDI'S request, MV1 photographed herself nude with a digital camera,

 uploaded the images to her personal computer, and e-mailed him the images. MV1 stated that she

 previously had a mole on the right side of her neck; only a scar remains having had the mole

 removed. The mole was visible in the photographs recovered from CASTALDI’s devices. MV1

 identified the child pornographic photographs found on CASTALDI’s devices as herself, and as

 those she sent to Dwight Castaldi.

        9.     CASTALDI sent non-nude photographs to MV1 that he claimed were photographs

 of what appeared to be a teen-aged boy, who is not CASTALDI. CASTALDI told MV1 that he

 was seventeen years old, and the photographs he sent supported this fabrication. After some time

 they stopped communicating. However, several years ago, MV1 searched for information on

 CASTALDI on the internet and discovered his true identity and that he lied about his age.
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 4 of 13




            10.      On August 18, 2020, Federal agents interviewed CASTALDI, post-Miranda, at the

 California Rehabilitation Center. In regards to MV1, CASTALDI identified MV1’s photograph

 and provided her real name. CASTALDI advised meeting MV1 on MySpace and that their

 relationship went on for approximately two years. He confirmed MV1 was 14 to 15 years old

 when then met. CASTALDI stated that he asked MV1 for sexual photos and received the same.

                                       MV2 – Count 2 of the Indictment

            11.      A review of CASTALDI’s Seagate GoFlex external hard drive, serial

 #NA1Q1X9TW; iPhone 6, serial # BCG-E2817A; and MacBook Pro, model #A1226, revealed

 evidence of the production of child pornography of MV2. MV2 was 13-15 years’ of age when

 CASTALDI communicated with her between 2012 and 2013. Between twenty-six and forty-six

 images of MV2 were found on each device. On each devices, nearly half the images included a

 display of MV2’s pubic region or anus, as the focus of the photograph. Some of these photographs

 include her face. Several of the photographs are clothed, but sexually suggestive. 4

            12.      FBI agents interviewed MV2. She relayed that she met CASTALDI on MySpace.

 MV2, when asked by the agents, would not say CASTALDI’s name, but wrote down “Dwight

 Castaldi” as the person who asked her to produce, and to whom she had sent, naked photographs

 of herself. As CASTALDI never sent his actual photo (as MV2 later discovered), MV2 could not

 identify CASTALDI’s photograph.

            13.      MV2 recalled that CASTALDI’s Myspace page profile photo looked like “a

 model.” CASTALDI told MV2 he loved her. CASTALDI asked MV2 to send nude photos to

 him. CASTALDI directed her how to pose and told her what to do in each photo. CASTALDI

 and MV2 “sexted” words and photos. MV2 noticed that the nude images that CASTALDI would


 4
     Many of these photographs from each devices appear on the other devices, as they relate to MV2.
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 5 of 13




 send did not match his Myspace page profile photo. On his MySpace page, MV2 saw that

 CASTALDI called another girl “baby,” which upset her because she thought she was in an

 exclusive relationship with him.

        14.     MV2 began to suspect something was wrong when CASTALDI never wanted to

 video chat. MV2 performed an Internet history on his name. She discovered CASTALDI lived

 in Jupiter, Florida, and was not the boy she thought she was talking too. She found a photo of

 “Dwight Castaldi” who looked much older than 16 or 17. MV2 stopped talking to CASTALDI by

 the time she was in high school.

        15.     MV2 identified herself in seven (7) photographs FBI agents showed her. Each of

 these photographs were recovered from CASTALDI’s devices listed above. MV2 recalled taking

 the first four photos at CASTALDI’s request when she was approximately 13 years’ old, and

 sending them to CASTALDI. These photos were also taken while MV2 was a minor.

        16.     On August 18, 2020, Federal agents interviewed CASTALDI, post-Miranda, at the

 California Rehabilitation Center. In regards to MV2, CASTALDI identified her photograph and

 provided her real name. He stated MV2 was a minor when they interacted online and that they

 texted sexually to each other. CASTALDI advised he met MV2 on MySpace and that their

 relationship lasted for approximately two years while she was a minor. CASTALDI stated that he

 received sexually explicit photographs from MV2.

                                MV 3 – Count 3 of the Indictment

        17.     A review of the castaldid@gmail.com iMessage and iChat conversations recovered

 from CATSALDI’s MacBook Pro produced another minor female who CASTALDI

 communicated with to solicit or entice of sexual activity, who was 15 years’ old, hereinafter known

 as Minor Victim 3 or MV3, when she began to communicate with CASTALDI. CASTALDI and
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 6 of 13




 MV3 discussed several sexually explicit topics, including CASTALDI providing MV3 guidance

 on how to perform anal sex. The castaldid@gmail.com account was utilized to send the following

 message to MV3 on 01/25/2018:

        “I guarantee if you got together with me, I'll prep you for anal sex the right way and
        I bet you it won't hurt at all when I push my dick in. Prepping for anal sex can take
        as little as a few minutes to several hours depending on the girl.”

        18.     On CASTALDI’s MacBook Pro was a folder named with MV3’s first name, which

 contained: an iMessage screenshot where MV3 (email address above is visible) & CASTALDI

 communicate about loving each other; a document depicting sexual acts entitled “[MV3] 2.docx”

 where CASTALDI described in the first person how he has sex with a young girl in the woods;

 and, a document entitled, “bad little.docx” in which he describes a fantasy story regarding the

 Dominant Daddy / Little Girl (DD/LG) lifestyle. The folder also contained 35 photos where

 MV3’s face was visible: some with a pacifier in her mouth (in line with the DD/LG relationship);

 selfies showing MV3 in her bedroom; one of MV3 standing in front of her closet-mirror that

 showed the reflection of her room.

        19.     A search warrant return from Facebook for CASTALDI’s account produced

 messages between CASTALDI and MV3 beginning on 6/22/16 where CASTALDI reached out to

 MV3 because she did not respond to him on “Kik or regular text.” He acknowledged the particular

 State outside of Florida MV3 was in, and she acknowledged that CASTALDI was in

 Florida. CASTALDI offered to send MV3 a phone to replace her broken one, but she was worried

 she would “get in trouble for it.” When MV3 said she was being “hit on” by a married woman

 who was 27, CASTALDI replied that she was 11 years older than MV3 (e.g. implying that MV3

 was 16). MV3 sent a selfie with music lyrics written on a mirror and soon after, CASTALDI

 wrote, “If you don't take this in a bad way. But I'd so love to lay you on your bed and kiss you and
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 7 of 13




 make love to you all night long.” The room in the background of MV3’s photo is the same room

 as found in the photo on CASTALDI’s laptop noted above. MV3 asked CASTALDI about his

 thoughts on DDLG relationships and CASTALDI said he found it interesting and would like to do

 this with her.

         20.      A search warrant return from Google for CASTALDI’s Google account produced

 Google Hangout conversations from CASTALDI’s castaldid@gmail.com account to MV3, whose

 account name was MV3’s childhood nickname. In the conversations, CASTALDI engaged in an

 online DD/LG relationship with MV3. CASTALDI enticed MV3 with descriptions of parental

 treatment and sexual activities, including: “In the shower or bath I’d have you sit in my lap and

 I’d softly touch you all over and gently rub your clit or if you been a good girl I’d push my dick

 inside you and let you ride it…daddy would give you lots of pleasure and sex, if not daddy would

 punish you with spankings. When we have sex and stuff I’d tie you up using hand and ankle cuffs

 in different positions. Also have rope too. I’d use various toys on you.” The DD/LG relationship

 continued throughout their exchange and involved conversations about day to day activities and

 sexual activities, including penetrative anal and vaginal sex as well as “throat fucking.”

 CASTALDI noted the length of their relationship was two years. CASTALDI referred to the fake

 age of his alias and his desire to keep the relationship secret: “And for the record I wasn’t 21 when

 we met. That website is designed for people up to 19 or 20 so he can’t sit there and say what I did

 was wrong. …We have known each other for 2 years now. And a 4 year age gap is nothing in

 today’s world. So I don’t see what he is making a big deal about. Again I wasn’t 21 when we

 met!”

         21.      MV3 told the FBI she had been in an online dating relationship with CASTALDI

 between 2015 and 2016, noting she communicated to CASTALDI using iMessage on her school
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 8 of 13




 issued laptop and school email address. That email address was confirmed by the school district

 to belong to MV3. MV3 acknowledged the images recovered from CASTALDI’s computer

 depicting her face were sent by her to CASTALDI. MV3 confirmed her childhood nickname from

 the Google Hangouts with CASTALDI. She believed her relationship with CATSALDI, which

 began when she was a 15-year-old sophomore, to be exclusive. MV3 never saw CASTALDI’s

 real photograph until several years ago when her friends found his real profile on LinkedIn. MV3

 confronted CASTALDI about this and he admitted it was his real profile.

        22.    On August 18, 2020, Federal agents interviewed CASTALDI, post-Miranda, at the

 California Rehabilitation Center. In regard to MV3, CASTALDI very quickly identified her

 photograph. CASTALDI admitted their relationship began when MV3 was 15 years’ old.

 CASTALDI admitted they had sexually explicit conversations together. CASTALDI said MV3

 broke it off because she was dating someone else around Christmas time, but stayed in contact

 after that. He said, “out of all of them, I probably cared for her the most.” CASTALDI said his

 feelings are genuine, if not misplaced. He said if he were released, and MV3 contacted him, he

 does not know how he would react because it might cause him to reengage and reoffend.

   Possession of Child Pornography From Castaldi’s Residence – Count 4 of the Indictment

        23.    Upon review of CASTALDI’s Seagate GoFlex external hard drive, serial

 #NA1Q1X9TW, seized from his residence on March 22, 2018, the FBI identified hundreds of

 images and videos of child pornography as well as categorized file folders with the names of some

 identified, and some unidentified, minor females. Contained in those folders were images of

 teenage girls in various stages of undress or sexually explicit positions exposing their breasts

 and/or vagina. Many of the girls appeared to be minors. Some of the images included children

 who were very young, including toddlers, children having penile, vaginal or oral sex with each
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 9 of 13




 other, or child rape by an adult.

        24.     CASTALDI’s MacBook Pro, model #A1226, seized from his residence on March

 22, 2018, contained hundreds of images and videos of child pornography. For example, a video

 file titled, “cpfans.wmv,” found to exist on the computer since December 2, 2013, was a video file

 4m25s in length that is a compilation of child pornography videos that is spliced together and set

 to music. There were numerous other child pornography videos with the same date located on the

 MacBook Pro. Other videos found on the MacBook Pro included:

                a.      Title: 01 primera parte; Description: a video of an adolescent female

 stripping an infant female, forcing the infant to suck the adolescent female’s nipple and perform

 cunnilingus as the infant cries. The adolescent female digitally penetrated infant’s vagina;

                b.      Title: 01 2015-06-30 22.20.49.mp4; Description: a compilation of video

 clips showcasing intercourse with small and very young children; and

                c.      Title: MG_1045.mp4; Description: video compilation involving fellatio

 performed on adult men by children, and clips involving the vaginal and anal penetration of very

 small children by adult men, and a child wearing a mask or a gag with their hand in an adult

 female’s vagina.

        25.     CASTALDI’s black Lexar thumb drive, which was seized from his residence on

 March 22, 2018, contained child pornography images of young teenage girls displaying their pubic

 region as the focus of the camera.

        26.     The micro SD card recovered from CASTALDI’s Verizon Tablet device, which

 was seized from his residence on March 22, 2018, revealed child pornography videos to include:

                a.      Title: 0004-0000; Description: video of two young children performing

 fellatio on an adult male while in the bath tub. The female child was penetrated with a sex toy
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 10 of 13




  while adult male performs anal intercourse with her;

                      b.       Tile: 0007-0000; Description: video of female child performing fellatio and

                      c.       0021-0000 – video of female toddler performing fellatio on an adult male.

  Possession of Child Pornography From Castaldi’s Lenovo Laptop – Count 5 of the Indictment

             27.      In 2017, CASTALDI gave a Lenovo Laptop, serial #L3-HV2B1, to a former co-

  worker. The co-worker advised to trying to use the laptop on one occasion, and when it could not

  access the internet, stored the computer, never using it again. That co-worker turned the laptop

  over to the FBI, which revealed child pornography of very young (toddler) children, sex with

  children, oral sex with children, children giving oral sex, naked boys being touched on their penis.

  Forensically the earliest access to material related to any of the child sexual abuse material was in

  August 2013 and the last internet connection was on April 27, 2017. There was access within the

  computer in October 2017 but no connection to the Internet.

          Distribution and Receipt of Child Pornography - Counts 6 and 7 of the Indictment

             28.      Discovered on CASTALDI’s Apple MacBook Pro, model #A1226, was an

  exchange         between       CASTALDI’s           Dwight_castaldi@yahoo.com   email    address    and

  r******@yahoo.in 5. The email exchange recovered from Castaldi’s MacBook Pro, showed that

  on November 14, 2013, r******@yahoo.in received an email with the subject line “CP,” which is

  the known abbreviation for “child pornography.” The body of the email said “thank you,” and

  contained 27 photographs. On November 27, 2013, r******@yahoo.in forwarded the same to

  CASTALDI’s Dwight_castaldi@yahoo.com email address, which he received. CASTALDI

  responded that same day, “Damn holy crap. The video was hot. Do you have any videos of




  5
      Redacted as this continues to be part of an ongoing investigation.
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 11 of 13




  f&*#ing?” 6       r******@yahoo.in replied a few minutes later, “Send ur first.”            CASTALDI

  responded, “??????? Well”. CASTALDI then sent an email to r******@yahoo.in, saying, “Hope

  you like these,” and attached 10 photographs of child pornography, each of which contained, as

  the focus of the image, the exposed vagina of a pre-teenage girl. On December 8, 2013,

  CASTALDI sent an email to r******@yahoo.in entitled, “pic set for you.” The email contained

  39 images of child pornography, including almost entirely prepubescent and toddler females

  exposing their vaginas or whose vagina were penetrated.

                                                    Elements

            29.     By agreeing to these facts, CASTALDI agrees the following elements of production

  of child pornography, as charged in Counts 1 and 2 of the Indictment, would be proven beyond a

  reasonable doubt had this case gone to trial:

                    a. an actual minor, that is, a real person who was less than 18 years old, was
                           depicted;
                    b. the Defendant used, persuaded, induced, enticed, coerced the minor to engage
                           in sexually explicit conduct for the purpose of producing a visual depiction,
                           e.g., a live streaming video or photograph of the conduct; and
                    c. either (a) the Defendant knew or had reason to know that the visual depiction
                           would be mailed or transported in interstate or foreign commerce; (b) the visual
                           depiction was produced using materials that had been mailed, shipped, or
                           transported in interstate or foreign commerce by any means, including by
                           computer; or (c) the visual depiction was mailed or actually transported in
                           interstate or foreign commerce.

            30.     By agreeing to these facts, CASTALDI agrees the following elements of using a

  means of interstate commerce to persuade, induce, entice, and coerce a minor to engage in sexual



  6
      Redacted language.
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 12 of 13




  activity, as charged in Count 3 of the Indictment, would be proven beyond a reasonable doubt had

  this case gone to trial:

                  a. the Defendant knowingly persuaded, induce, entice, or coerce a minor to engage
                      in sexual activity;

                  b. the Defendant used a computer, cellular telephone, or the Internet to do so;

                  c. when the Defendant did these acts, the minor was less than 18 years old; and

                  d. one or more of the individuals engaged in the sexual activity could have been
                      charged with a criminal offense under Florida law.

          31.     By agreeing to these facts, CASTALDI agrees the following elements of possession

  of child pornography, as charged in Counts 4 and 5 of the Indictment, would be proven beyond a

  reasonable doubt had this case gone to trial:

                  a. the Defendant knowingly possessed one or more matters which contained any
                      visual depiction of a minor engaged in sexually explicit conduct;
                  b. the items of child pornography had been transported in interstate or foreign
                      commerce including by computer;
                  c. the production the visual depiction involved the use of a minor engaging in
                      sexually explicit conduct and the visual depiction was of such conduct; and
                  d. the Defendant knew that the visual depiction involved the use of a minor
                      engaging in sexually explicit conduct.

          32.     By agreeing to these facts, CASTALDI agrees the following elements of receipt

  and distribution of child pornography, as charged in Counts 6 and 7 of the Indictment, respectively,

  would be proven beyond a reasonable doubt had this case gone to trial:

                  a. the Defendant knowingly received / distributed a visual depiction;
                  b. the depiction was shipping or transported in interstate or foreign commerce by
                      any means including by computer;
                  c. producing the visual depiction involved using a minor engaged in sexually
                      explicit conduct;
Case 9:20-cr-80087-RS Document 26 Entered on FLSD Docket 07/08/2021 Page 13 of 13




                d. the depiction is of a minor engaged in sexually explicit conduct; and
                e. the Defendant knew that at least one performer in the visual depiction was a
                      minor and knew that the depiction showed the minor engaged in sexually
                      explicit conduct.


                                                JUAN ANTONIO GONZALEZ
                                                ACTING UNITED STATES ATTORNEY


          6/29/2021
  Date:                                   By:                                              .
                                                GREGORY SCHILLER
                                                ASSISTANT UNITED STATES ATTORNEY


          6/16/2021                             s/Huda Ajlani Macri
  Date:                                   By:                                              .
                                                HUDA AJLANI-MACRI
                                                ATTORNEY FOR DEFENDANT


          6/16/2021                             HAM for s/ Dwight Castaldi
  Date:                                   By:                                              .
                                                DWIGHT CASTALDI
                                                DEFENDANT
